Citation Nr: 0315508	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  94-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to a separate rating for a gait disturbance.  

3.  Evaluation of bilateral hearing loss, currently rated as 
10 percent disabling.  

4.  Evaluation of tinnitus, currently evaluated as 10 percent 
disabling.  

5.  Evaluation of left temporal bone fracture with left 
facial nerve paralysis, currently rated as 10 percent 
disabling.  

6.  Evaluation of right inguinal hernia, currently rated as 
noncompensably disabling.  

7.  Evaluation of fracture of the left distal tibia, 
currently rated as noncompensably disabling.  

8.  Evaluation of sinusitis, currently rated as 
noncompensably disabling.  

9.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1963 to February 1967 and from February 1968 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The case was previously before the Board in March 1996 and 
February 2000, when the issues of entitlement to service 
connection for a back disorder, entitlement to a separate 
rating for a gait disturbance, and entitlement to a total 
disability rating, for compensation purposes, based on 
individual unemployability, were remanded for further 
development.  The requested development has been completed.  


REMAND

In August 2002, the RO obtained Social Security 
Administration (SSA) records, the most recent of which is 
date in 1989.  In July 2002, the veteran's attorney informed 
the RO that the veteran was receiving SSA benefits based on a 
May 2002 decision.  This indicates the existence of a current 
body of SSA medical records, which should be obtained.  

To comply with the Veterans Claims Assistance Act of 2000 
(herein "VCAA"), the RO sent the veteran a letter in July 
2002.  It told the veteran what evidence he needed to prove 
his service connection and total disability claims.  While 
the letter briefly mentioned the veteran's increased rating 
claims, it did not inform him of the evidence needed to 
support a higher evaluation on each claim.  Review of the 
file shows that current examinations are needed for some of 
the disabilities.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.  
Specifically, The RO should send the 
veteran a VCAA letter informing him of the 
evidence needed to support a higher 
evaluation for each service-connected 
disability.  

2.  The RO should obtain a complete copy 
of the veteran's SSA medical records since 
1989.  Particularly, the RO should obtain 
copies of all records generated in 
conjunction with the May 2002 SSA 
decision.  

3.  The RO should schedule the veteran for 
the following examinations:  
?	An examination to determine the 
extent of the right inguinal hernia;  
?	An examination to determine the 
extent of the fracture of the left 
distal tibia;  
?	An examination to determine the 
extent of the sinusitis.  
The claims folder should be made available 
to the examiners for review.  Any 
additional tests or studies which the 
examiners deem appropriate should be 
conducted and the results inserted in the 
final report.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


